    3:16-cv-03013-JMC          Date Filed 12/22/20      Entry Number 171         Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Career Counseling, Inc. d/b/a Snelling
                                    )                 Civil Action No. 3:16-cv-3013-JMC
Staffing Services, a South Carolina )
corporation, individually and as the)
representative of a class of similarly
                                    )
situated persons,                   )
                                    )
                     Plaintiff,     )                        ORDER AND OPINION
v.                                  )
                                    )
Amerifactors Financial Group, LLC,  )
and John Does 1–5,                  )
                                    )
                     Defendants.    )
___________________________________ )

       Plaintiff Career Counseling, Inc. d/b/a Snelling Staffing Services, on behalf of itself and

all others similarly situated, filed the instant putative class action seeking damages and injunctive

relief from Defendants Amerifactors Financial Group, LLC (“AFGL”) and John Does 1–5

(collectively “Defendants”) for alleged violations of the Telephone Consumer Protection Act

(“TCPA”) of 1991,1 as amended by the Junk Fax Prevention Act of 2005 (“JFPA”),2 47 U.S.C. §


1
  “Voluminous consumer complaints about abuses of telephone technology . . . prompted
Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 370-71 (2012).
“The Act bans certain practices invasive of privacy and directs the [FCC] to prescribe
implementing regulations.” Id.
2
  The JFPA’s amendment to the TCPA had three purposes:

       (1) Create a limited statutory exception to the current prohibition against the
           faxing of unsolicited advertisements to individuals without their “prior
           express invitation or permission” by permitting such transmission by senders
           of commercial faxes to those with whom they have an established business
           relationship (EBR).

       (2) Require that senders of faxes with unsolicited advertisements (i.e., “junk
           faxes”) provide notice of a recipient’s ability to opt out of receiving any future
           faxes containing unsolicited advertisements and a cost-free mechanism for
           recipients to opt out pursuant to that notice.


                                                 1
    3:16-cv-03013-JMC         Date Filed 12/22/20      Entry Number 171       Page 2 of 17




227, and the regulations promulgated under the TCPA by the United States Federal

Communications Commission (“FCC”). (ECF No. 70.)

       This matter is before the court on AFGL’s Motion to Dismiss Plaintiff’s First Amended

Class Action Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure (ECF No. 137).           AFGL asserts that dismissal is appropriate because Career

Counseling failed to either “allege that it has suffered actual concrete damage sufficient to

establish Article III standing” or “allege[] critical facts required to establish a plausible TCPA

violation.”   (ECF No. 137 at 1.)      Career Counseling opposes AFGL’s Motion to Dismiss

asserting that it “has cured the defects the [c]ourt found in the initial Complaint in dismissing

without prejudice, and federal courts have overwhelmingly held that a TCPA fax violation

constitutes ‘concrete’ injury sufficient to establish Article III standing.” (ECF No. 139 at 1–2.)

For the reasons set forth below, the court DENIES AFGL’s Motion to Dismiss pursuant to Rule

12(b)(1) and DENIES AFGL’s Motion to Dismiss pursuant to Rule 12(b)(6). (ECF No. 137.)

              I.     RELEVANT BACKGROUND TO PENDING MOTIONS

       Career Counseling alleges that “on or about June 28, 2016, Defendants transmitted by

telephone facsimile machine an unsolicited facsimile to Plaintiff [Career Counseling]’s fax

number of 803-359-3008” that stated in relevant part as follows:




       (3) Require the Federal Communications Commission [ ] and Comptroller
           General of the United States to provide certain reports to Congress regarding
           the enforcement of these provisions.

S. Rep. No. 109-76, at 1 (2005).



                                                2
     3:16-cv-03013-JMC          Date Filed 12/22/20        Entry Number 171         Page 3 of 17




AMERIFACTORS                                                            Phone: (407)566-1150
--FUNDING BUSINESS IS OUR BUSINESS--                                     Fax: (407)566-1250
                                                                fsudovsky@amerifactors.com

Fax Cover
To: Gina McCuen                                         From: Frank Sudovsky

Fax: 8033593008                                         Date: 6/28/16

Re: Financing for SNELLING STAFFING SVC

AmeriFactors is ready to help your company with your financing needs. We have been in
business since 1990, and have funded over $5 Billion to U.S. businesses of all sizes.
Our application process is fast and easy, with 98% of all applicants approved. Bankruptcy and
bad credit are okay. The services we offer are not a loan and there is nothing to pay back.
If you would like to learn more, call me at the number below, or fill out the form and fax it back
to me at 407-557-3611.
Sincerely,

                                                                        Call me today and save $600
                                                                        off of your closing costs!
                                                                        407-566-1150

Frank Sudovsky
Senior Vice President of Business Development
407.566.1150
fsudovsky@amerifactors.com

              Fill out this form and fax to: (407) 557-3611
Name:______________________________ Company:_______________________________

Email:____________________________________ Phone:____________________________


Amerifactors is a wholly owned subsidiary of Gulf Coast Bank,3 Member FDIC

If you would like to be removed from our contact list, just dial 888-979-1777 and enter fax #. Thank you.



3
 The court observes that Gulf Coast Bank and Trust Company was named in the Class Action
Complaint (see ECF No. 1), but has since been voluntarily dismissed from the case. (See ECF
No. 40.)

                                                    3
    3:16-cv-03013-JMC         Date Filed 12/22/20     Entry Number 171        Page 4 of 17




(ECF Nos. 70 at 3 ¶ 13, 70-1 at 2.) Career Counseling further alleges that “Defendants faxed the

same and other unsolicited facsimiles without [permission or] the required opt-out language to

Plaintiff and more than 25 other recipients.” (ECF No. 70 at 4 ¶¶ 15, 16.)

       On September 2, 2016, Career Counseling filed a putative Class Action Complaint in this

court alleging violation of the TCPA. (ECF No. 1 at 8 ¶ 27–13 ¶ 36.) On October 28, 2016,

AFGL filed a Motion to Dismiss. (ECF No. 29.) After the parties responded and replied to the

Motion to Dismiss (ECF Nos. 43 & 47), the court entered an Order that granted AFGL’s Motion

to Dismiss pursuant to Rule 12(b)(1) and dismissed the Class Action Complaint without

prejudice. (ECF No. 61 at 10.) After receiving leave from the court (see ECF No. 67), Career

Counseling filed a First Amended Class Action Complaint on November 28, 2017, alleging

revised class claims for violation of the TCPA. (See ECF No. 70.) AFGL then filed a Motion to

Dismiss (ECF No. 72) on December 21, 2017, and a Motion to Stay Litigation Pending

Resolution of Petition Before the FCC (ECF No. 76) on February 2, 2018.4 On September 28,

2018, the court granted the stay, but denied the Motion to Dismiss with leave to refile. (ECF No.

88.) The court subsequently extended the stay twice. (ECF Nos. 92, 96.)

       In response to the petition by AFGL asking the FCC “to clarify that faxes sent to ‘online

fax services’ are not faxes sent to ‘telephone facsimile machines,’ the Consumer and

Government Affairs Bureau5 issued a declaratory ruling on December 9, 2019, finding that an


4
  AFGL hoped to stay the matter until (1) the court ruled on the pending Motion to Dismiss and
(2) the FCC took final agency action on AFGL’s pending petition for declaratory relief. (ECF
No. 76 at 1.)
5
  “The Consumer and Governmental Affairs Bureau develops and implements the FCC's
consumer policies and serves as the agency's connection to the American consumer.” FCC,
https://www.fcc.gov/consumer-governmental-affairs (last visited Dec. 21, 2020). The Consumer
and Governmental Affairs Bureau “serve[s] as the public face of the commission through
outreach and education, as well as through our consumer center, which is responsible for
responding to consumer inquiries and complaints.” Id. at https://www.fcc.gov/general/consumer
-and-governmental-affairs-bureau (last visited Dec. 21, 2020).

                                                4
    3:16-cv-03013-JMC         Date Filed 12/22/20       Entry Number 171        Page 5 of 17




online fax service that receives faxes “sent as email over the Internet” is not protected by the

TCPA.6 (See ECF No. 98-1 at 1, 4–5.) The court lifted the stay on January 8, 2020, but stayed

the case again on April 16, 2020, after being informed by AFGL that it had sent a Notice of

Constitutional Challenge (ECF No. 120) to the Attorney General of the United States pursuant to

Rule 5.1(a) drawing into question the constitutionality of the TCPA, as amended by the JFPA.

On May 18, 2020, the Government filed a response to AFGL’s Notice of Constitutional

Challenge asserting that “intervention [wa]s premature prior to Defendants’ filing[] a motion to

dismiss on constitutional grounds.” (ECF No. 126 at 2.)

       On July 15, 2020, AFGL filed the instant Motion to Dismiss the First Amended [Class

Action] Complaint. (ECF No. 137.) Plaintiff filed its Opposition to the Motion to Dismiss the

First Amended [Class Action] Complaint on July 29, 2020, to which AFGL filed a Reply

Memorandum of Law in Further Support of the Motion to Dismiss on August 14, 2020. (ECF

Nos. 139, 147.)      In further support of their respective positions, the parties submitted

Supplemental Authority on December 9, 2020, and December 18, 2020, and presented arguments


6
 In the December 9, 2019 ruling, the Consumer and Government Affairs Bureau held in relevant
part:

       By this declaratory ruling, we make clear that an online fax service that
       effectively receives faxes ‘sent as an email over the internet’ and is not itself
       ‘equipment which has the capacity . . . to transcribe text or images (or both) from
       an electronic signal received over a regular telephone line onto paper’ is not a
       ‘telephone facsimile machine’ and thus falls outside the scope of the statutory
       prohibition.

(ECF No. 98-1 at 2–3.) The parties expressly disagree regarding the relevance of this ruling.
AFGL asserts that the court should accept the ruling and defer to it as required by Chevron
U.S.A. Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984). (ECF No. 165 at 2.) Career
Counseling counters arguing that the Fourth Circuit has held that “the FCC’s interpretations of
the TCPA merely ‘advise the public of the agency’s construction of the statutes and rules which
it administers,’ and constitute non-binding ‘guidance’ that a district court ‘doesn’t have to accept
. . . .’” (ECF No. 164 at 1 (citing Carlton & Harris Chiropractic, Inc. v. PDR Network, LLC,
No. 16-2185, 2020 WL 7133865, at *4, *6 (4th Cir. Dec. 7, 2020)).)

                                                 5
     3:16-cv-03013-JMC        Date Filed 12/22/20      Entry Number 171        Page 6 of 17




to the court at a hearing on December 11, 2020. (ECF Nos. 164, 165, 166, 169, 170.)

                                    II.     JURISDICTION

       This court has jurisdiction over Career Counseling’s claim alleging violation of the

TCPA via 28 U.S.C. § 1331, as it arises under the laws of the United States, and also via 47

U.S.C. § 227(b)(3), which empowers actions under the TCPA “in an appropriate court of th[e]

State . . . .” Id. See also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386–87 (2012)

(“Nothing in the text, structure, purpose, or legislative history of the TCPA calls for

displacement of the federal-question jurisdiction U.S. district courts ordinarily have under 28

U.S.C. § 1331.”).

                                 III.     LEGAL STANDARD

A.     Motions to Dismiss Pursuant to Rule 12(b)(1) for Lack of Subject Matter Jurisdiction

       Article III of the Constitution limits the jurisdiction of the federal courts to the

consideration of “cases” and “controversies.” U.S. Const. art. III, § 2. “Federal courts are courts

of limited subject matter jurisdiction, and as such there is no presumption that the court has

jurisdiction.” Pinkley, Inc. v. City of Fredrick, Md., 191 F.3d 394, 399 (4th Cir. 1999). A Rule

12(b)(1) motion for lack of subject matter jurisdiction raises the fundamental question of whether

a court has jurisdiction to adjudicate the matter before it.      Fed. R. Civ. P. 12(b)(1).     In

determining whether jurisdiction exists, the court is to “regard the pleadings’ allegations as mere

evidence on the issue, and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R.R. Co. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th

Cir. 1982)). “The moving party should prevail only if the material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter of law.” Id. (citation omitted).



                                                6
       3:16-cv-03013-JMC        Date Filed 12/22/20      Entry Number 171         Page 7 of 17




The plaintiff bears the burden of proof on questions of subject matter jurisdiction. See Evans v.

B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).

B.       Article III Standing

         Standing is an essential component of a justiciable “case” under Article III. Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 102 (1998). Standing implicates the court’s subject

matter jurisdiction and is governed by Rule 12(b)(1). Crumbling v. Miyabi Murrells Inlet, LLC,

C/A No. 2:15-cv-4902-PMD, 2016 WL 3351351, at *1 (D.S.C. June 16, 2016). “It is well

established that standing is a threshold jurisdictional issue that must be determined first because

‘[w]ithout jurisdiction the court cannot proceed at all in any cause.’” Covenant Media of N.C.,

LLC v. City of Monroe, N.C., 285 F. App’x 30, 34 (4th Cir. 2008) (quoting Steel Co., 523 U.S. at

94).    “To possess the constitutional component of standing, a party must meet three

requirements: (1) [the party] has suffered an ‘injury in fact’ that is (a) concrete and particularized

and (b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

challenged action of the defendant; and (3) it is likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision.” McBurney v. Cuccinelli, 616 F.3d 393, 410

(4th Cir. 2010) (citing, e.g., Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528

U.S. 167, 180–81 (2000)).        “The party invoking federal jurisdiction bears the burden of

establishing these elements.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). “At the

pleading stage, general factual allegations of injury resulting from the defendant’s conduct may

suffice . . . .” Id. The failure to meet this burden constitutes a jurisdictional defect. See United

States ex rel. Bunk v. Gosselin World Wide Moving, N.V., 741 F.3d 390, 402 (4th Cir. 2013).

         A case must be brought by a party with a “personal stake” in the litigation. See U.S.

Parole Comm’n v. Geraghty, 445 U.S. 388, 396 (1980); United States v. Hardy, 545 F.3d 280,



                                                  7
     3:16-cv-03013-JMC          Date Filed 12/22/20     Entry Number 171         Page 8 of 17




283 (4th Cir. 2008). “When the case is a class action lawsuit, the named class representatives

‘must allege and show that they personally have been injured, not that injury has been suffered

by other, unidentified members of the class to which they belong.’” Pasby v. Delia, 709 F.3d

307, 316 (4th Cir. 2013) (quoting Blum v. Yaretsky, 457 U.S. 991, 1001 n.13 (1982)). “[I]f none

of the named plaintiffs purporting to represent a class establishes the requisite of a case or

controversy with the defendants, none may seek relief on behalf of himself or any other member

of the class.” O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (citation omitted).

C.      Motions to Dismiss Pursuant to Rule 12(b)(6) for Failure to State a Claim

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim upon which

relief can be granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli,

588 F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does

not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.”). “In considering a 12(b)(6) challenge to the sufficiency of a complaint, this Rule

must be applied in conjunction with the liberal pleading standard set forth in Federal Rule of

Civil Procedure 8(a).” Jenkins v. Fed. Bureau of Prisons, C/A No. 3:10-1968-CMC-JRM, 2011

WL 4482074, at *2 (D.S.C. Sept. 26, 2011). Rule 8(a) provides that to be legally sufficient, a

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim should not be

granted unless it appears certain that the plaintiff can prove no set of facts that would support her

claim and would entitle her to relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993). When considering a motion to dismiss, the court should accept as true all well-pleaded



                                                 8
     3:16-cv-03013-JMC          Date Filed 12/22/20       Entry Number 171          Page 9 of 17




allegations and should view the complaint in a light most favorable to the plaintiff. Ostrzenski v.

Seigel, 177 F.3d 245, 251 (4th Cir. 1999); Mylan Labs., Inc., 7 F.3d at 1134. “In so doing, a

court may consider documents attached to the complaint or the motion to dismiss ‘so long as

they are integral to the complaint and authentic.’” Kensington Volunteer Fire Dep’t, Inc. v.

Montgomery Cty., Md., 684 F.3d 462, 467 (4th Cir. 2012) (quoting Philips v. Pitt Cty. Mem’l

Hosp., 572 F.3d 176, 180 (4th Cir. 2009)). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

                                         IV.     ANALYSIS

A.      The Parties’ Arguments

        1. AFGL

        AFGL moves the court to dismiss the First Amended Class Action Complaint pursuant to

either Rule 12(b)(1) or 12(b)(6). (ECF No. 137 at 1.) First, AFGL argues that the First

Amended Class Action Complaint should be dismissed for lack of standing under Rule 12(b)(1)

because Career Counseling failed to address the Complaint’s deficiencies as previously

identified by the court (see ECF No. 61) and made changes that do not “resolve the standing

issue.” (ECF No. 137-1 at 9.) AFGL asserts that the allegations in the First Amended Class

Action Complaint “do[] not clarify whether Plaintiff [Career Counseling] received the fax on a

telephone facsimile machine, in which case it might have standing, or an online fax service, in

which case it would not.” (ECF No. 147 at 7.) Next, AFGL argues that Career Counseling “has

failed to allege facts in support of a specific and cognizable injury-in-fact it actually suffered

                                                   9
    3:16-cv-03013-JMC         Date Filed 12/22/20      Entry Number 171      Page 10 of 17




from the single fax it allegedly received.”7 (ECF No. 137-1 at 10.) To this point, AFGL asserts

that Career Counseling is alleging either merely “generalized allegations of injury,” or, at the

very least, that the injury is de minimis because the paper and toner losses Plaintiff alleges to

have incurred from having been sent a single facsimile cannot confer standing to pursue a TCPA

claim. (Id. at 10, 11 (citation omitted).) AFGL further asserts that Career Counseling cannot

satisfy standing requirements based on the allegations of damages suffered by the putative class

members. (Id. at 12 (citing Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 40 n.20 (1976)

(“That a suit may be a class action, however, adds nothing to the question of standing, for even

named plaintiffs who represent a class ‘must allege and show that they personally have been

injured, not that injury has been suffered by other, unidentified members of the class to which

they belong and which they purport to represent.’” (citation omitted))).)

       AFGL also moves the court to dismiss the Complaint pursuant to Rule 12(b)(6) because

Career Counseling failed to allege sufficient facts “to establish a plausible TCPA violation.”

(ECF No. 137 at 1.) Specifically, AFGL asserts that Career Counseling failed to allege (1)

appropriate supporting allegations showing that a “facsimile was transmitted by or to equipment

that meets the statutory definition of a ‘telephone facsimile machine’”; (2) “it received the

purported ‘facsimile’ on a telephone facsimile machine”; or (3) “the transmission was [sent]

‘over a regular telephone line.’” (Id. at 15 (citing ECF No. 70 at 3 ¶ 13–4 ¶ 18; 47 U.S.C. §

227(a)(3)).) Based on the foregoing, AFGL argues that Career Counseling failed to satisfy the

Iqbal/Twombly pleading standard because “it merely recites the elements of a TCPA cause of

action with the addition of a few conclusory statements. That is not enough—Plaintiff must


7
 In this regard, AFGL asserts that Spokeo, Inc. v. Robins stands for the proposition that “merely
alleging the violation of a statute providing for minimum statutory damages is insufficient to
establish the injury-in-fact requirement under Article III to the U.S. Constitution.” (ECF No.
137-1 at 2 (citing id., 578 U.S. --, 136 S. Ct. 1540, 1547–48 (2016)).)

                                                10
    3:16-cv-03013-JMC         Date Filed 12/22/20      Entry Number 171        Page 11 of 17




plead facts in support of its bare assertion that it received the Fax on a ‘telephone facsimile

machine’ in order to sustain its claim.” (ECF No. 137-1 at 15 (citing, e.g., Owens v. Balt. City

State’s Attorneys Office, 767 F.3d 379, 403 (4th Cir. 2014) (finding a plaintiff fails to state a

claim when he “formulaically recites the elements” of his cause of action)).) Therefore, AFGL

requests that the court dismiss Career Counseling’s First Amended Class Action Complaint for

failure to allege “sufficient factual allegations on a key element of the TCPA, namely whether

Plaintiff [Career Counseling] received the message on ‘equipment which has the capacity . . . to

transcribe text or images (or both) from an electronic signal received over a regular telephone

line onto paper.” (ECF No. 137-1 at 16 (citing 47 U.S.C. § 227(a)(3)).)

       2. Career Counseling

       Career Counseling opposes AFGL’s Rule 12(b)(1) Motion to Dismiss arguing that

numerous decisions have been issued, including from this court, demonstrating that it has alleged

a concrete injury sufficient to establish Article III standing based on allegations that it received

an unsolicited fax advertisement. (See ECF No. 139 at 7–11.) In support of this argument,

Career Counseling asserts that (1) it “expressly alleged that it received the Fax on a telephone

facsimile machine, not as an email attachment from an ‘online fax service’”; (2) it stated that its

allegations “are based on personal knowledge”; and (3) the TCPA “does not require that the fax

be received ‘over a regular telephone line,’ but only that the equipment to which the fax is sent

have the ‘capacity’ to perform that function.” (ECF No. 139 at 11, 12 (citations omitted).) As to

AFGL’s arguments regarding damages, Career Counseling asserts that they should be

disregarded because the TCPA defines the measure of damages and the United States Court of

Appeals for the Fourth Circuit has expressly rejected the notion that “Article III’s injury-in-fact

requirement is not met until the plaintiff’s alleged harm has risen to a level that would support a



                                                11
     3:16-cv-03013-JMC        Date Filed 12/22/20       Entry Number 171        Page 12 of 17




common law cause of action.” (ECF No. 139 at 15 (quoting Krakauer v. Dish Network, L.L.C.,

925 F.3d 643, 653–54 (4th Cir. 2019)).)

       In opposing AFGL’s Rule 12(b)(6) Motion, Career Counseling first argues that “the

TCPA does not require that the plaintiff ‘received’ the fax on a telephone facsimile machine . . .

[but] that the defendant ‘sen[t], to a telephone facsimile machine’ the unsolicited fax.” (ECF No.

139 at 18 (citing 47 U.S.C. § 227(b)(1)(C)).) Second, Career Counseling argues that it has

alleged, even though it is not required to do so, that “it received the Fax on its ‘telephone

facsimile machine.’” (Id. (citing ECF No. 70 at 11 ¶ 31 (“Defendants sent the advertisement on

or about June 28, 2016, via facsimile transmission from telephone facsimile machines, . . . to the

. . . facsimile machines of Plaintiff . . . .”)).) As a result, Career Counseling asserts that it has

alleged a plausible violation of the TCPA.

B.      The Court’s Review

       The TCPA restricts a person from using a telephone facsimile machine, computer, or

other device to send unsolicited fax advertisements to another person’s telephone facsimile

machine.8 47 U.S.C. § 227(b)(1)(C). AFGL seeks dismissal of Career Counseling’s First

Amended Class Action Complaint arguing that Career Counseling is unable to demonstrate

concrete injury sufficient to establish Article III standing and it has failed to allege a plausible

violation of the TCPA. (ECF No. 137 at 1.)

       1. Article III Standing

       In this matter, the parties dispute whether the following allegations establish Career

Counseling’s standing to bring claims under the TCPA:


8
  “The term ‘telephone facsimile machine’ means equipment which has the capacity (A) to
transcribe text or images, or both, from paper into an electronic signal and to transmit that signal
over a regular telephone line, or (B) to transcribe text or images (or both) from an electronic
signal received over a regular telephone line onto paper.” 47 U.S.C. § 227(a)(3).

                                                 12
    3:16-cv-03013-JMC         Date Filed 12/22/20       Entry Number 171         Page 13 of 17




        On or about June 28, 2016, Defendants transmitted by telephone facsimile
        machine an unsolicited facsimile to Plaintiff’s fax number of 803-359-3008. A
        copy of the facsimile is attached hereto as Exhibit A.

(ECF No. 70 at 3 ¶ 13.)

        Plaintiff had not invited or given permission to Defendants to send the faxes.

(Id. at 4 ¶ 14.)

        Defendants sent the advertisement on or about June 28, 2016, via facsimile
        transmission from telephone facsimile machines, computers, or other devices to
        the telephone lines and facsimile machines of Plaintiff . . . . The Fax constituted
        an advertisement under the Act. Defendant failed to comply with the Opt-Out
        Requirements in connection with the Fax. The Fax was transmitted to persons or
        entities without their prior express invitation or permission and/or Defendants are
        precluded from asserting any prior express invitation or permission or that
        Defendants had an established business relationship with Plaintiff . . ., because of
        the failure to comply with the Opt-Out Notice Requirements.

(Id. at 11 ¶ 31.)

        Receiving the Defendants’ junk faxes caused Plaintiff . . . to lose paper and toner
        consumed in the printing of the Defendants’ faxes. Moreover, the Defendants’
        faxes used the Plaintiff’s . . . telephone line[] and fax machine. The Defendants’
        faxes cost the Plaintiff . . . time, as the Plaintiff . . . and [its] employees wasted
        their time receiving, reviewing and routing the Defendants’ unauthorized faxes.
        That time otherwise would have been spent on the Plaintiff's . . . business
        activities.

(Id. at 12–13 ¶ 36.)

        Although the Fourth Circuit has not, at least one other court in the circuit, the United

States District Court for the District of Maryland, has had to address Article III standing based

on the receipt of a single one-page fax. The allegations were summarized by that court as

follows:

        Plaintiff does not allege any damages or loss other than that which would be the
        inevitable consequence of such a fax, i.e., the use of a single sheet of paper, the
        ink used to print the content, the “wear and tear” on the fax machine resulting
        from the processing of one sheet of paper, etc. There is no allegation that the
        receipt of the single fax at issue caused any consequential damage. In brief, it
        appears that Plaintiff’s alleged injury would amount to no more than a small
        fraction of one cent.

                                                 13
      3:16-cv-03013-JMC        Date Filed 12/22/20      Entry Number 171         Page 14 of 17




Wendell H. Stone Co., Inc. v. Chesapeake Plywood, LLC, C/A No. MJG-16-2821, 2017 WL

1550242, at *2 (D. Md. May 1, 2017). Upon its review of those allegations, the Maryland

district court concluded that the Fourth Circuit would agree that they were sufficient to provide

Article III standing in the context of a TCPA fax claim. Id. (citing Res. Bankshares Corp. v. St.

Paul Mercury Ins. Co., 407 F.3d 631, 639 (4th Cir. 2005)9). The court finds Stone Co. to be very

persuasive.

         Therefore, accepting as true the allegations of the First Amended Class Action Complaint

as is required at this stage of the proceeding, the court finds that there is significant caselaw

supporting Career Counseling’s position that it has sufficiently alleged injury in fact, traceability,

and redressability as to the allegations pleaded in the First Amended Class Action Complaint.

See, e.g., Krakauer v. Dish Network, LLC, 925 F.3d 643, 654 (4th Cir. 2019) (“Since that harm is

both particular to each person and imposes a concrete burden on his privacy, it is sufficient to

confer standing. The appellant’s suggestion otherwise is nothing more than an attempt to

dismember the TCPA, converting a simple remedial scheme into a fact-intensive quarrel . . . .”);

Florence Endocrine Clinic, PLLC v. Arriva Medical, LLC, 858 F.3d 1362, 1366 (11th Cir. 2017)

(“Because the clinic’s fax machine was occupied and rendered unavailable for legitimate
9
    The Maryland district court made the following observations regarding the Resource case:

         [T]he Fourth Circuit decided—for insurance coverage purposes—that a claim
         against an insured for sending a fax in violation of the TCPA was a covered claim
         for ‘property damage.’ The Resource court stated that the receipt of a fax
         ‘occasions the very property damage the TCPA was written to address: depletion
         of the recipient's time, toner, and paper, and occupation of the fax machine and
         phone line.’ Id. The Resource court stated that it “fully” agreed with a Seventh
         Circuit statement that: junk faxes use up the recipient’s ink and paper, but senders
         anticipate that consequence. Senders may be uncertain whether particular faxes
         violate § 227(b)(1)(C) but all senders know exactly how faxes deplete recipients’
         consumables . . . . Resource, 407 F. 3d at 639 (quoting Am. States Ins. Co. v.
         Capital Assocs. of Jackson Cty., Inc., 392 F.3d 939, 943 (7th Cir. 2004)).

Stone Co., 2017 WL 1550242, at *2.

                                                 14
     3:16-cv-03013-JMC       Date Filed 12/22/20      Entry Number 171         Page 15 of 17




business while processing the unsolicited fax, the clinic established that it suffered a concrete

injury.”); Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1042–43 (9th Cir. 2017);

Susinno v. Work Out World, Inc., 862 F.3d 346, 351 (3d Cir. 2017) (holding that receipt of an

unsolicited call was a “concrete, albeit intangible” injury because the injury was both one

Congress intended to prevent in enacting the TCPA and similar to privacy interests that

traditional common law causes of action sought to prevent). As a result, the court is not

persuaded that Career Counseling lacks standing to proceed with this action. Accordingly, the

court DENIES AFGL’s Motion to Dismiss under Rule 12(b)(1) based on Career Counseling’s

alleged lack of standing.

       2. Plausible Allegations of a TCPA Violation

       To prevail on a TCPA claim under 47 U.S.C. § 227(b)(1)(C), a plaintiff must establish

that “(1) the defendant used a telephone facsimile machine, a computer, or other device to send10

one or more faxes to the plaintiffs facsimile machine; (2) the faxes sent were ‘advertisements’;

and (3) the plaintiff did not give prior express invitation or permission for defendant to send the

faxes.” Brodsky v. HumanaDental Ins. Co., No. 10 C 3233, 2014 WL 2780089, at *6 (N.D. Ill.

June 12, 2014) (citation omitted); see also Asher & Simons, P.A. v. j2 Global Can., Inc., 965 F.

Supp. 2d 701, 707 (D. Md. 2013) (“A claim under the relevant provision of the TCPA has the

following elements: (1) use of a facsimile machine (2) to send to a telephone facsimile machine

(3) an unsolicited advertisement, (4) in the absence of an established business relationship,

permission or invitation.” (citing 47 U.S.C. § 227(b)(1)(C))). However, in its Motion to Dismiss

pursuant to Rule 12(b)(6), AFGL makes an argument citing to the Consumer and Government

Affairs Bureau’s December 9, 2019 declaratory ruling that essentially adds to the “sent” element
10
  “The term sender . . . means the person or entity on whose behalf a facsimile unsolicited
advertisement is sent or whose goods or services are advertised or promoted in the unsolicited
advertisement.” 47 C.F.R. § 64.1200(f)(10).

                                                15
    3:16-cv-03013-JMC        Date Filed 12/22/20      Entry Number 171         Page 16 of 17




the additional requirement that Career Counseling plead that it “received the [fax] message on

‘equipment which has the capacity . . . to transcribe text or images (or both) from an electronic

signal received over a regular telephone line onto paper.’” (ECF No. 137-1 at 16 (citing 47

U.S.C. § 227(a)(3)).)

       When considering this issue, courts have observed that “[t]he plain language of the

[TCPA] statute does not refer to any requirement that the fax is actually received by the

addressee.” Chapman v. Wagener Equities, Inc., No. 09 C 07299, 2014 WL 540250, at *8 (N.D.

Ill. Feb. 11, 2014). E.g., Hinman v. M&M Rental Ctr., Inc., 596 F. Supp. 2d 1152, 1159 (N.D.

Ill. 2009) (“On its face, the statute prohibit[s] the sending of unsolicited fax advertisements and

make[s] no reference at all to receipt, much less to printing.”). Notwithstanding this observation,

the court in Chapman concluded that the “to send” in the TCPA does not require “direct proof of

actual receipt,” but does require “circumstantial evidence that the fax was successfully

transmitted.” Id. at 2014 WL 540250, at *8.

       Finding Chapman to be persuasive, the court observes that Career Counseling expressly

alleges in the First Amended Class Action Complaint that AFGL used a telephone facsimile

machine to send an unsolicited fax advertisement to Career Counseling’s fax number of 803-

359-3008. (See ECF No. 70 at 3 ¶ 13–4 ¶ 15.) Moreover, Career Counseling attached to its First

Amended Class Action Complaint a printed copy of the purported fax communication that was

sent to that very same fax number. (See ECF No. 70-1.) Assuming the allegations in the First

Amended Class Action Complaint are true, together with plausible references in Career

Counseling’s favor, the court finds that the allegations in the First Amended Class Action

Complaint in combination with the alleged copy of the fax sufficiently establish the elements of

a TCPA claim, including that the fax was successfully transmitted. As a result, AFGL is not



                                                16
     3:16-cv-03013-JMC        Date Filed 12/22/20        Entry Number 171        Page 17 of 17




entitled to dismissal of Career Counseling’s claims under the TCPA pursuant to Rule 12(b)(6).11

                                     V.      CONCLUSION

       For the reasons set forth above, the court hereby DENIES Defendant Amerifactors

Financial Group, LLC’s Motion to Dismiss pursuant to Rule 12(b)(1) of the Federal Rules of

Civil Procedure and DENIES its Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. (ECF No. 137.)

       IT IS SO ORDERED.




                                                      United States District Judge
December 22, 2020
Columbia, South Carolina




11
  As a result of this determination, the court finds that is not required to announce a position on
the relevance of the Consumer and Governmental Affairs Bureau’s December 9, 2019
declaratory ruling at this time. Specifically, upon its consideration of the allegations contained in
the First Amended Class Action Complaint, there does not appear to be any reference to an
“online fax service” requiring the court’s assessment of the declaratory ruling.

                                                 17
